Title: From James Madison to William Kirkpatrick, 21 November 1802 (Abstract)
From: Madison, James
To: Kirkpatrick, William


21 November 1802, Department of State, Washington. “I subjoin the copy of a letter which I have lately received from the collector of the customs at New York concerning John Watkins who is stated in yours, of the 29. June last, to have been lost, in attempting to get on shore. It appears from the collectors letter that he has left no relation in this country. You will observe the injunctions of the Act, concerning Consuls and vice Consuls, in this case, in delivering over the effects of the deceased to his legal representatives, or if none should come forward, in sending the proceeds to the Treasury of the United States.”
 

   
   Letterbook copy and copy of enclosure (DNA: RG 59, DL, vol. 14). Letterbook copy 1 p. For enclosure, see n. 1.



   
   For David Gelston’s 18 Oct. 1802 letter, see Kirkpatrick to JM, 29 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:349 and n. 1).


